The appellee filed his bill against appellants to cancel the transfer of certain real estate and a Ford car. Answer was filed and the chancellor heard the evidence and granted the prayer.
The bill charges the appellants, J.W. Glass and one Flanagan, fraudulently induced appellee to convey some land and a Ford car in Pasco County to Flanagan in exchange for a *Page 208 
farm in Indiana. After the exchange of papers appellee visited the Indiana farm for the first time and learned that Flanagan had no title to convey. Upon his return he was unable to locate Flanagan but learned that Flanagan had conveyed the Florida property to appellant, J.M. Glass.
That J.M. Glass was the son of J.W. Glass and the last mentioned transfer was in consideration of a pre-existing debt from the father to the son.
Decree pro confesso was entered against Flanagan. Answer was filed by Glass and his son.
The chancellor considered the case on depositions and on oral testimony taken before him and found the charges of fraud sustained and granted the prayer of the bill.
The case comes here on appeal with numerous assignments of error relating mostly to errors in admission and rejection of testimony and an abuse of discretion of the chancellor.
We have examined the record and find no reversible error. The evidence has been considered by us, and we, too, find that it abundantly sustains the bill and the case is affirmed.
Affirmed.
BROWN, C. J., TERRELL, and BUFORD, J. J., concur.
THOMAS, J. agrees to conclusion.